     Case 4:18-cv-05393-DMR Document 60-1 Filed 07/12/19 Page 1 of 3
      REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




 1   Lori E. Andrus (SBN 205816)
     lori@andrusanderson.com
 2   ANDRUS ANDERSON LLP
     155 Montgomery Street, Suite 900
 3   San Francisco, CA 94104
     Telephone: (415) 986-1400
 4   Facsimile: (415) 986-1474
 5   Attorney for Plaintiff
 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                        OAKLAND DIVISION

11   JANE DOE,                                          CASE NO. 4:18-cv-05393-DMR
12
                       Plaintiff,                       PLAINTIFF’S SUPPLEMENTAL
13                                                      BRIEFING IN SUPPORT OF MOTION
               vs.                                      FOR DEFAULT JUDGMENT
14
     STUART DINNIS,
15

16                     Defendant.

17

18             Pursuant to the Court’s Order to Submit Supplemental Briefing in Support of Motion

19   for Default Judgment, Dkt. No. 57, Plaintiff proffers this additional information and evidence

20   supporting personal jurisdiction in this Court over Defendant Stuart Dinnis.

21             In 2016, Stuart Dinnis was a domiciliary of California. He was employed as the

22   Director of Loyalty for Virgin America, Inc. a Delaware corporation with its principal place

23   of business in Burlingame, California. See Exhibits A and B to the Declaration of Lori E.

24   Andrus, submitted herewith. 1 He lived in San Francisco with his family. Exh. B. He

25   maintained a San Francisco Bay Area cell phone number, and regularly posted on social

26   media about his family’s activities in the Bay Area. See Exhs. C, D, E, and F.

27             Further, Dinnis’s conduct was inextricably connected to his contacts with this state.

28   1
         All Exhibit citations are to the Declaration of Lori E. Andrus unless otherwise noted.
                                                      -1-                  Case No: 4:18-cv-05393-DMR
          PLAINTIFF’S SUPPLEMENTAL BRIEFING IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT
     Case 4:18-cv-05393-DMR Document 60-1 Filed 07/12/19 Page 2 of 3
      REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




 1   As this court previously found, Plaintiff has alleged sufficient facts supporting her claim that

 2   Dinnis was acting within the scope of his employment at the time of the alleged assault.

 3   Order Granting & Denying Defendants Motion to Dismiss Complaint, Oct. 22, 2018, p. 7:2-6,

 4   Case No. 18-cv-02420-DMR, Dkt. No. 15. Dinnis attended the conference in Toronto “in

 5   furtherance of, and for the benefit of, Virgin’s business,” and Virgin expected him “to attend

 6   networking events and hold business meeting[s] with key partners of the loyalty program.”

 7   Id.

 8            During 2016, Alaska Airlines was in the process of purchasing Dinnis’s employer,

 9   Virgin America. Exh. G. In the summer of 2016, and prior to the assault of Jane Doe, Dinnis

10   received an offer letter

11

12

13

14

15

16

17

18
19                                                                             Id.

20            In late October, 2016, after the assault, when confronted by his superiors, Dinnis said:

21   “

22

23                                                                                     ” Exh. I.

24            Based on the foregoing information and evidence, at the time of the assault, and

25   afterwards, Dinnis exhibited every intention of remaining in California. For purposes of

26   establishing personal jurisdiction, Dinnis was both “at home” in the state and the actions

27   giving rise to Plaintiff’s claim would not have occurred but for Dinnis’ forum related

28   activities.
                                                     -2-                  Case No: 4:18-cv-05393-DMR
           PLAINTIFF’S SUPPLEMENTAL BRIEFING IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT
     Case 4:18-cv-05393-DMR Document 60-1 Filed 07/12/19 Page 3 of 3
      REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




 1   DATED: July 12, 2019                        By:     /s/ Lori E. Andrus
                                                           Lori E. Andrus
 2

 3                                                 Lori E. Andrus (SBN 205816)
                                                   lori@andrusanderson.com
 4                                                 ANDRUS ANDERSON LLP
                                                   155 Montgomery Street, Suite 900
 5                                                 San Francisco, CA 94104
                                                   Telephone: (415) 986-1400
 6
                                                   Facsimile: (415) 986-1474
 7
                                                   Attorney for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                           -3-                  Case No: 4:18-cv-05393-DMR
       PLAINTIFF’S SUPPLEMENTAL BRIEFING IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT
